                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JALIL COOPER,                                 :
     Plaintiff,                               :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-CV-1004
                                              :
JAMES ANTHONY LAMMENDOLA,                     :
    Defendant.                                :

                                             ORDER

       AND NOW, this 18th day of April, 2019, upon consideration of Plaintiff Jalil Cooper’s

Motion to Proceed In Forma Pauperis (ECF No. 1), his Prisoner Trust Fund Account Statement

(ECF Nos. 7, 9), and his pro se Complaint (ECF No. 2), which raises claims under 42 U.S.C. §

1983, it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Jalil Cooper, #NM0849, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court hereby

directs the Warden of SCI Somerset or other appropriate official to assess an initial filing fee of

20% of the greater of (a) the average monthly deposits to Cooper’s inmate account; or (b) the

average monthly balance in Cooper’s inmate account for the six-month period immediately

preceding the filing of this case. The Warden or other appropriate official shall calculate, collect,

and forward the initial payment assessed pursuant to this Order to the Court with a reference to

the docket number for this case. In each succeeding month when the amount in Cooper’s inmate

trust fund account exceeds $10.00, the Warden or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month’s income credited to
Cooper’s inmate account until the fees are paid. Each payment shall reference the docket

number for this case.

       3.      The Clerk of Court is directed to SEND a copy of this order to the Warden of SCI

Somerset.

       4.      The Complaint is DEEMED filed.

       5.      The federal constitutional claims contained in Cooper’s Complaint are

DISMISSED with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in

the Court’s Memorandum.

       6.      The state law claims are DISMISSED without prejudice to pursue in state court.

Cooper is DENIED leave to file an amended complaint as amendment would be futile for the

reasons stated in the Court’s Memorandum.

       7.      Cooper’s Motion for Leave to Amend Civil Complaint (ECF No. 6) is DENIED

as moot.

                                            BY THE COURT:

 
 

                                                         /s/ Gerald Austin McHugh
                                                   United States District Judge

 
 
 
 
 
